 366DECISIONS OF NATIONALLABOR RELATIONS BOARDHoistingand Portable Engineers, Local No. 4 and ItsBranches Of TheInternationalUnion Of Operat-ingEngineers(The Carlson Corporation)andRobert E. MessengerHoisting and Portable Engineers,Local No. 4 and itsBranchesOf TheInternational Union Of Operat-ing Engineers(Manzi Electrical Corporation)andRobertE.Messenger.Cases 1-CB-1471 and1-CB-1486March 26, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND 'MEMBERS BROWN,JENKINS, AND KENNEDYOn November 19, 1969, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommendingthat it cease and desist therefrori and take certainaffirmative action, as set forth in the Trial Examiner'sDecision attached hereto. Thereafter, the GeneralCounsel and the Respondent filed exceptions to theTrial Examiner's Decision and briefs in support oftheirexceptions.The General Counsel filed ananswering brief to the exceptions and brief of theRespondent.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as herein modified.The Respondent's basic policy is to encourage itsmembers to seek out their own jobs. Accordingly,most of Respondent's members locate their own jobs.However, the Respondent operates a job referralsystem to assist its members in locating jobs. Anestimated 5 percent of all hirings of Respondent'smembers occur through this service. Normally,contractorsmake the request for Respondent'smembers by either telephoning the Respondent'sofficeor by contacting a business agent on theconstruction site or at his home. Members, on theother hand, who are seeking employment will eithergo to the "loading room" located at Respondent'soffice and wait for job openings to be reported or themembers inform one of the business agents that theyare looking for employment. In accordance with theRespondent's policyof encouragingmembers tolocate their own jobs it has become acceptedprocedure to give to the member who first calls theattention of the business agent to a possible jobopening the first right to that job.In the present case the Trial Examiner found thatMessenger was the first to inform Business AgentDeRosa of a possible job opening at the constructionsiteof Carlson Corporation. However, when Carlsonsubsequently informed DeRosa that it needed toemploy two members of the Respondent Union,DeRosa refused to refer Messenger. The TrialExaminer found thatMessengerwas not referred foremployment, as was standard procedure, because hehad politically opposed the then elected unionofficers. This conclusion was supported by statementsBusinessAgent DeRosa made at the time of hisrefusal to refer Messenger.The Trial Examiner found that Section 8(b)(1)(A)was violated. He dismissed, however, the 8(b)(2)allegation in the complaint because Carlson, theemployer, knew nothing of Messenger's claim to thejob nor of the Respondent's refusing him a referraland therefore, in this nonexclusive hiring arrange-ment, it could not be said that Respondent's actions"caused or attempted to cause" Carlson to discrimi-nate againstMessenger.We agree with the TrialExaminer that factually the alleged violation ofSection 8(b)(2) has not been substantiated.'The Board held inChauffeur'sUnion Local 9232that a respondent union violated Section 8(b)(1)(A) oftheAct when it, acting as the statutory exclusivebargaining representative, discriminatorily refusedassistance through its nonexclusive hiring hall ar-range- ment to certain employees in the representedbargaining unit because they had opposed reelectionof the Union's officers. The Board reasoned:Itdoes not follow, however, that a union'sdiscriminatory refusal toassist certainrepresentedemployees in their effort to find new jobs lackscoercive impact merely because the employeesmight have obtained jobs without the union'sassistance.An employee who knows that he isreducing his chance for future employment bysupporting a particular condidate is being re-strained and coerced in the exercise of his Section7 rights, notwithstanding the fact that the coercionwould be even greater if the discriminating unionwere party to an exclusive hiring arrangement.That case is dispositive of the present proceeding.The critical circumstances in both cases are parallel.In each, employees who engaged in Section 7protected activity of opposing the reelection ofiWe need not consider the Trial Examiner's conclusion that a violation2Chauffeur'sUnion Local923,International Brotherhood of Teamsters,of Sec 8(b)(2) could be found where there is disparate treatment fordiscriminatoryreasons inthe administrationof a nonexclusivehiring hallarrangementChauffeurs,Warehousemen and Helpers of America (Yellow Cab Co),NLRB No 248172189 NLRB No. 52 HOISTING AND PORTABLE ENGINEERS,LOCAL 4incumbent union officials were denied the use of theunion operated nonexclusive hiring hall because oftheir protected activities.3We believe the Union isobligated to offer to all of its members the same accesstoand use of those services which it providesmembers to faciliate their acquisition of employment,as for example, a hiring hall, and may not treat certainmembers disparately because they have engaged inactivities which are protected by the Act.4Accordingly, as the Respondent in this case hasundertaken to provide the service to all its members ofassisting them in finding employment through anonexclusive referral service, to denyMessengeraccess to this service because of his intraunionpolitical activities, and thereby reduce his chance forfuture employment, acts as a restraint upon hisexerciseofSection 7 rights. The Respondent'sobligation not to discriminate againstMessengerbecause of his protected activities extends to itsvoluntary continuance of this referral service. Oncethe Respondent has undertaken the task of helping tofind jobs for its members it has accepted thecorrelative duty that it must act in an "even-handed"manner toward all its members without discrimina-tion based on the exercise of Section 7 rights. Wetherefore affirm the Trial Examiner's finding thatRespondent violated Section 8(b)(1)(A) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Hoisting and Portable Engineers,Local No. 4 and its Branches of the InternationalUnion of Operating Engineers, Boston, Massachu-sets, its officers, agents, and representatives, shall takethe action set forth in the Trial Examiner's Recom-mended Order.53 It is well established that active opposition to the reelection of anincumbent union official is protected activity within the meaning of Sec 7of the ActFalstaff Brewing Corporation128 NLRB 2944RespondentUnion argues that without evidence of a contract,understanding,or commitment with Carlson which obligates the statutorybargaining representative to refer prospective employees,the refusal to doso, no matter the reason,isnot a violation of the Act It relies on severalBoard decisions to support its contentions includingUnited ConstructionCompany and United Brotherhood of Carpenters and Joiners of America,Local No 171,169 NLRB 1, andHoisting and Portable Engineers, Local302 (West Coast Steel Works),144NLRB 1449 These cases are notapplicable to the present case InChauffeur's Union Local 923at In 3, theBoard stated that in the cases cited by the respondent union the GeneralCounsel had only alleged a violation of Sec 8(b)(I)(A) as the derivative ofconduct alleged to be an 8(b)(2) violation These cases do not consider thequestion of whether disparate treatment for discriminatory reasons isindependently violative of Sec 8(b)(1)(A) The Board inChauffeur's UnionLocal923found, as we find here,that disparate treatment of job referralsfrom a nonexclusive hiring hall because of discriminatory reasons is anindependent violation of Sec 8(b)(1)(A)5In fn 9 of the Trial Examiner'sDecision,substitute"20" for "10"daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE367WILLIAM F. SCHARNIKOW, Trial Examiner: The com-plaint issued and served by the Regional Director on June9, 19,¢9, in the above-consolidated cases alleges,but theanswer of the Respondent(Hoisting and Portable Engi-neers, Local No. 4 and its Branches of the InternationalUnion of Operating Engineers)denies, that the Respondentcommitted unfair labor practices affecting commercewithin the meaning of Sections 8(b)(1)(A) and(2) and 2(6)and (7) of the National Labor Relations Act, as amended,29 U.S.C. Sec. 151,et seq.,herein called the Act. The basiccharges were filed by Robert E. Messenger,an individualclaiming to be affectedby thealleged unfair labor practices,inCase 1-CB-1471 'on February 6, 1969, and in CaseI-CB-1486 on April 23, 1969. In each instance the chargeswereduly served by the Regional Director on theRespondentthe following day.Pursuant to notice,a hearing was held in Boston,Massachusetts, on July 7, 8, 9, and 10, 1969, before me, theTrialExaminer duly designated by the Chief TrialExaminer.The General Counsel and the Respondentappeared by their respective counsel and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on-the issues.Since the close of the hearing,Ihave received andconsidered briefs from the General Counsel and counsel forthe RespondentUpon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OFFACT AND CONCLUSIONSI.THE ISSUESThe complaint, alleges, the Respondent's answer admits,and I find,that the Respondent is a labor organizationwithin the meaning oftheAct,and that the variousemployers with whom the Respondent has dealt, includingThe Carlson Corporation and Manzi Electrical Corpora-tion are employers engaged in the building and construc-tion industry and in commerce within the meaning of theAct.The issued presented and litigated at the hearing iswhether,as the complaint alleges but the Respondent'sanswer denies:1.The Respondent "has created and maintained ahiring hall or referral system as a method of supplyingmember-applicants for employment," as a result of whichcertain employers have "relied upon,utilized,and other-wise subjected themselves to Respondent's hiring hall as theexclusive source of [securing]applicants for employment... [as] operators. . .within the territorial jurisdiction ofRespondent."2.Respondent, because of Robert E.Messenger's"history and continuing nature of his intra-union activi-ties" as amember of Respondent and "contrary to [its]usual[established]practice procedures and preferences" inconnection with the operation of its "hiring hall or referralsystem," failed and refused to refer Messenger forA 368DECISIONS OF NATIONALLABOR RELATIONS BOARDemployment by Carlson Corporation on January 19, 1969,and for employment by Manzi Electrical Corporation onFebruary 25 and March 10, 1969.3.Respondent, by thus failing and refusing to provideMessenger with such referrals because of his "intra-unionactivities" in spite of their protection by Section 7 of theAct, "has caused or attempted to cause" the two aforesaidemployers "to fail to hire Messenger through its inherentlydiscriminatory administration,method of selection andoperation of the hiring hall or referral system" and hasthereby: (a) restrained and coercedMessenger in theexercise of rights guaranteed by Section 7 of the Act andcommitted unfair labor practices within the meaning ofSection 8(b)(1)(A); and (b) caused or attempted to causethe two employers to discriminate against Messenger inviolationofSection8(a)(3)of the Act, thus itselfcommitting unfair labor practices within the meaning ofSection 8(b)(2) of the Act.IITHE UNFAIR LABOR PRACTICESA.The Respondent and its Membership, Officers,Agents, and Operations, Including its "Referrals" ofMembers for EmploymentThe Respondent (including its "Branches") is anapproximately 4000-member local union with its office inRoslindale (a section of Boston) and claims craft jurisdic-tion over operating engineers engaged in building andconstruction work in the eastern portion of New Englandfrom the Canadian border to the southern boundary ofMassachusetts. Approximately 2000 of its members are"straight Local 4 members," i.e., full members licensed as"engineers" by the Commonwealth of Massachusetts andthus accredited as fully qualified to operate all types ofconstruction equipment "Branch" members are those withlesser-demonstrated or restricted competency. About 500of them are apprentices or "oilers" in Branch 4A, who after4 years, the attainment of an engineer's license, and thesatisfactory service of a probationary period on 2-manequipment, are eligible for election by the generalmembership to "straight 4 membership." The remainingmembers (approximately 1,500 in number) are classified inseparate Branches for hoisting engineers on heavy orhighway construction, for operators of specific types ofcertainone-man equipment, for house engineers, formechanics, and for field engineers.The Respondent's president and other general officersare elected by the full membership, as is also its businessmanager who is its chief executive officer in charge of itsoverall,day-to-dayoperationsand all its personnelincluding the business agents. The business manager's termhad been 1 year until an amendment of the International'sconstitution in 1965 increased it to 3 years. Walter Ryan, aformer business agent since 1950, was the Respondent'selected business manager in 1961 and 1962, and following adefeat in the 1963 election has again been the Respondent'selected business manager since 1964. His current 3-yearterm will expire in 1971.In accordance with the amendments of the Internation-al's constitution in 1965, Ryan, as business manager, hasappointed the Respondent's six business agents, each ofwhom is in direct charge of the Respondent's affairs underthe supervision of the businessmanager,in a separate"territory" of the Respondent, although before 1965 theyhad also been elected by the membership. Despite thespread and area of the business agents' respective territories(e.g.,one embraces almost the entire State of Maine andanother the State of New Hampshire and northernMassachusetts), all the business agents are based in theRespondent's office in Roslindale. Except for the Mainebusinessagent who appears infrequently, each of thebusinessagentspicks up his paycheck on Wednesdays andspends only a few hours a week on a different morning atthe Roslindale office where, in addition to the space usedby the clerical force,there isa day room or "loafing room"provided for members who are seeking work. In theabsence of a businessagent in histerritory, telephone callsreceived in the Roslindale office for him from employers orfrom members are noted in a telephone log book and thebusiness agentis informed of them when he telephones in tothe office. Otherwise, the business agent's contacts withemployers and members are made directly in the fieldeitherpersonallyon the business agent's rounds ofconstruction sites or by telephone, including telephone callsto and from the business agent at his home.According to the complaint and the General Counsel'sevidence, only two of the Respondent's business agents(CharlesDeRosa and Joseph Grande) and BusinessManager Ryan were directly involved in the Respondent'sunfair labor practices in allegedly failing and refusing togivemember Robert Messenger a "referral" to jobs atconstructionsitesin Bedford, Massachusetts, and NorthAndover, Massachusetts.BusinessAgent DeRosa's territo-ry in southernMassachusetts included the Bedfordconstruction site andBusinessAgent Grande's territory ofNew Hampshire and northern Massachusetts included theNorth Andover construction site.The Respondent, its businessmanager,and its businessagentsdealwith approximately 500 employers aboutmatters affecting operatingengineers.With only about 350of these employers does the Respondent have a contract oragreement of any sort. With some of them, it has limitedagreements covering only the employers' payment of fringebenefits such as payments to a health, welfare, and pensionfund administered by the Old Colony Trust Company ofBoston.With the remaining 350 employers (whose numberisnot disclosed), the Respondent does have full contractsgenerally covering the terms and conditions of theiremployment of operatingengineers.But itshould be notedthat this category of fully contracting employers does notinclude, and did not include, either the Carlson Corpora-tionor Manzi Electrical Corporation, the employers whomthe complaintallegeswere involved by the Respondent inthe few specifiedincidentsof unfair labor practices basedupon their hire ofengineersother than Robert Messenger,the charging part, at the Bedford site on January 19, 1969,or the North Andover site in February and March 1969.For this reason, I rejected the General Counsel's repeatedoffers in evidence of the Respondent'sgeneralcontractwith other employers. Furthermore, it became apparentduring the hearing that this type of general contract had nosuch broad significance with respect to the Respondent's HOISTING AND PORTABLE ENGINEERS,LOCAL 4369practice of referring its members for employment on anemployer's request, aswould otherwise warrant itsadmission in evidence.For, as the General Counselconceded throughout the hearing,neitherunder theproffered contract nor under any agreement with anyemployer has the employer agreed to secure its engineersthrough the Respondent nor has the Respondent agreed torefer itsmembers to the employer.Indeed, as theallegations of the complaint also make clear,'the GeneralCounsel's unfair labor practice theory is based,not on anyformal contractual obligation,but solely on an actual"hiring hall or referral system"which the Respondent hascreated and which employers voluntarily rely upon, use,and "subject themselves to" in securing their operatingengineers.The Respondent'sbusiness agents spend most of theirtime in their respective territories,visiting and observingconditionson jobsites and dealing with employers,stewards,and their members. As Business Manager Ryantestified,theirbroad responsibility is "to protect ourjurisdiction."Obviously,in view of the extent of theirterritories and the Respondent's large membership,they arebusymen. Their principal duties are to see to it thatcontracting employers comply With the terms of theircontracts with the Respondent,and to persuade noncon-tracting employers of members of the Respondent to meetacceptable"area standards"with respect to wage rates andfringe benefits including health and welfare fund paymentsas set forth in the Respondent'scontractwith otheremployers.Passing references in the testimony also indicatethe business agents' involvement in the usual variety ofother activities of a union representative in such matters asgrievances,organizational activities,picket lines,strikes,and complaints by employers against the Respondent'smembersin their employ.Finally, in addition to all this, thebusiness agents when asked by employers-whether undercontract with the Respondent or not-"refer" members ofthe Respondent for employment.This is the Respondent's "referral" practice which theGeneral Counsel would have the Board find to be a "hiringhallor referral system" which in a discriminatoryapplication to member Robert Messenger deprived Mes-senger of fobs with the Carlson Corporation on the Bedfordsiteon January 19, 1969,and with the Manzi ElectricalCorporation on the North Andover site in February andMarch 1969.To provide an understanding and permit anevaluationof this contention, the parties presentedevidence concerning the hire and employment of operatingengineers in the Respondent's claimed territorial jurisdic-tion and the nature,manner,and extent of the businessagents' "referral"practice.As to these matters, the evidenceis consistent and therefore there is no dispute.By its nature,the work of an operating engineer in theconstruction industry is transient and intermittent.In orderto secure maximum and reasonably continuous employ-ment,hemust get a succession of jobs with differentemployers at different construction sites as the work doneby operating engineers at each site is completed. Thecontinuous period for which an engineer may be employedby a contractor varies in length from"broken time",i.e., aday or two days(in which case the contractor often requiresa man on short notice),to a period of months.So far as the Respondent is concerned,the contractorsexercise complete freedom in hiring whomever they wantand, although for their own reasons they may ask theRespondent to refer applicants,they are not required byany agreement with the Respondent either to ask forreferrals or, if they do so, to accept applicants referred bythe Respondent Furthermore,in an estimated 95 percentof all hirings of operating engineers,theRespondent'smembers find and secure their own jobs directly from thecontractors without any referral by the Respondent. Theydo this usually by riding around and locating constructionsites,by watching the progress of work on these sites, bysecuring information as to job possibilities from othermembers of the Respondent who may already be workingon particular projects, and then by visiting the sites andapplying to the contractors for jobs when they see thatequipment requiring engineers is being used or when, fromtheir experience,they know that in normal course, suchequipment is about to be used.In some instances whileworking for one contractor on a site,they arrange for atransfer to a job with another contractor using equipmenton the same site and thus prolong their employment there.Finally, some operating engineers are fortunate in that, as"regulars", they have been able to establish a personalrelationship with particular contractors whereby they areemployed by these contractors for the longerjobs at varioussites and are later repeatedly recalled by these contractorson subsequent building projects.But even these "regulars,"like operating engineers generally, have substantial inter-vening periods of unemployment which they must attemptto fill in by seeking employment from other contractors atother sites.When,in the estimated 5 percent of all hirings ofRespondent'smembers,the contractors ask the Respon-dent to send them men,the requests are made by thecontractors ordinarily by telephone calls to the Respon-dent's office,whether to the business agent for the territoryor to anyone else in the office.But in some instances, therequests are made to the business agent outside the officeeither by telephoning him at his home or by speaking to himat the construction sites. If a request for an immediatereferral for "broken time"is telephoned to the office, thebusiness manager,any business agent who happens to be inthe office,or even the office girl,may refer a member fromthe "loafing room"if any are there at the time and arewilling to take the job. In other cases when the businessagent covering the territory is not in the office, the messageis taken for him,entered in a telephone log book (whichcontains other types of messages as well), and given to himwhen he makes one of his frequent calls to the office.Unless the contractor has specified the member it wantsand he is available, the business agent then decides whichmember he will refer to each job according to thequalifications required for the job(straight 4 members arepresumably qualified and given preference over Branchmembers)from members who are either in the"loafingroom"at the time or who have recently informed thebusiness agent(ordinarily by telephone calls to him at his1See sec1,above 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDhome)that they are out of work and looking for a job.General factors which play a role in his selection fromknown available and qualified members are the distances oftheirhomes from the jobsite,their current periods ofunemployment,and their ages. But, in keeping with theRespondent'spolicy ofencouraging its members to findtheir own jobs and thus in effect(as Business ManagerRyan testified)to act as additional individual"businessagents" for the Respondent in obtaining the maximumemployment of its members, the business agents givepreference in their referralsfirstto any member who hasfound equipment in operation,appeared at the site (or asthe witnesses put it, "was on the job") and has notified theterritorial business agent that he had in fact been "on thejob"; and thensecondlyto a member who, although he hasnot been"on the job,"has notified the business agent thathe believes there is or will bea jobopen and that he claimsit in the event there should be a referral.In determiningpriorities in such possibly competing claims, BusinessAgent DeRosa testified that it is his practice to visit thejobsite, check the existence of the job, and ask any memberof the Respondent working on another job at the site(preferably one who is serving as his steward) whether anyof their fellow members have been "on the job" and, if so,when they had been there. According to DeRosa,he reliesupon this information,although he is not certain what hewould do if,for example,twomembers had alreadyinformed him thattheyhad been "on the job"although thesteward tells him that he had seen only one of them there.A master list of members is kept at the office and isavailable to the business agents.Whenthere is occasion, theRespondent may secure from the trustee of the health andwelfare fund the names of members who are currentlyemployed and on whose behalf employers are makingpayments to the fund.But neither the Respondent at itsoffice nor the business agents in the field keep any recordsof the employment of its members, the names of thosecurrently unemployed,the dates their last employmentterminated,any out-of-work registry,or any record of thereferrals actually made by it and its business agents. As aresult, when requested for a referral, a business agent makeshis choice of the member to be referred solely on the basisof information which he has secured on his rounds of theconstruction sites or in telephone calls from memberstelling him they are out of work and perhaps asking him tokeep them in mind for specificjobs theyhave visited orbelieve will open up.This information upon which he baseshis referrals is for the most part simply kept"in his head"although he sometimes makes notes which he keeps only solong as he thinks he may have use for them.Although thebusiness agents are responsible to, and discuss their workwith,the business manager, they file no written reports nordo they discuss the referrals made by them, except possiblyin particular situations when problems arise.According tothe substance of Business Manager Ryan's testimony, theRespondent's justification for this informal manner ofhandling referrals rather than through a formularized,centralized,or dispersed hiring hall system with detailedrecords and possibly an out-of-work registry,istobefound in the comparatively few referrals handled,the factthattheymust be handled expeditiously,the efficiency andfairness of their being handled for points remote from theRespondent'soffice in which only local segments of theRespondent'smembership would be interested,and theconsequent impracticability aswellas the physicalimpossibility of setting up a more formal,elaborate systemof referrals in the Respondent'sRoshndale office andperhaps even at other points as well.B.RobertMessenger's Intraunron ActivitiesRobert Messenger,the charging party who claims that hehas been refused job referrals by the Respondent becauseof his intraunion activities,has been a member of theRespondent for 28 years and is a straight Local 4 member.In every year since 1958,he has run for umon office (oftenfor several offices on a single ballot),has supported onlytwo candidates who were successful(Connie Ryan aspresident and Bob Delaney as business manager),has beenelected only to two offices(auditor from 1962 to 1965 andtrustee in 1962)and in other years has been defeated in hiscandidacies for president(in 1961,1962 and 1965), for vicepresident(in 1959)and for treasurer(in 1963 and 1968). Inseveral of these elections,Messenger was defeated by theRespondent's current president,Rocco Alberto, for thatoffice, i.e., in 1962 and 1965. His unsuccessful candidacieshave had some, but not nearly sufficient support, fromother members some of whom(including Warren Smith)also ran for office and distributed common campaignmaterial among the membership as a "Committee ToPromote a Better Local 4"and as a "Bob Messenger forPresident Committee."Throughout his campaigns for office,and in other relatedactivities,Messenger has been persistently and sharplycritical of the conduct of the Respondent's affairs by theincumbent officers.In appearances at membership meet-ings, and in his mimeographed campaign material distribut-ed among the Respondent's 4,000 members, especially inconnection with the 1963 and 1965 elections, he accused theofficers of such improprieties as excessive spending,failingto protect the Respondent's jurisdiction against encroach-ment by other unions, improperly refusing him access asauditor to the Respondent's records in 1963,irregularitiesin election procedures in 1963, and failing to provide a fairdistribution of jobs among the members.Some of theseaccusations he brought to the attention of the Internationaland the United States Department of Labor, but hisappeals to them for correction of what he asserted wereimproper practices were rejected. In 1963, he accusedPresident Rocco Alberto of a conflict in interest in acting asthe Respondent's president and at the same time receiving asalary of $5600 from the Commonwealth of Massachusettsas its Labor Commissioner.Alberto thereupon filed chargesagainst him for engaging"in a malicious campaign towrong fellow members and officers,"and denied that hehad received any compensation from the Commonwealthexcept a fee of $ 25 for council meetings which occurred lessfrequently than once a week.Messenger answered thesecharges with an accusation that Alberto was "lying." Theunion charges againstMessengerwere not actuallyprocessed,however, and in 1967 Messenger and five othermembers(includingWarren Smith)filed a petition with theSuperior Court of the Commonwealth of Massachusettsasking for a declaratory judgment against Alberto for a HOISTING AND PORTABLE ENGINEERS, LOCAL 4"conflict in interest" in holding both his office asRespondent's president and his office as the Common-wealth's Labor Commissioner, but the Court sustained ademurrer and dismissed the petition. In 1966 and again in1968Messenger turned to the Board and filed chargesagainsttheRespondent in Cases 1-CB-1125 and1-CB-1424, asserting the Respondent's commission ofunfair labor practices within the meaning of Section8(b)(1)(A).But in each case the Regional Director afterinvestigation refused to issue a complaint and dismissed thecharges.About the time of the Regional Director'sdismissal of the second of these unfair labor practicechargeswhichMessenger had filed,Messenger alsohandled an unsuccessful appeal to the General Counselfrom the Regional Director's dismissal of unfair laborpractice charges filed against the Respondent by another oftheRespondent'smembers (Charles Samara) in Case1-CB-1436.Despite these persistent attacks on the Respondent'sofficers since 1958, it does not appear from the presentrecord that prior to 1969 there was any background ofreprisalordiscriminationagainstMessenger by theRespondent's agents in referrals or in any other respect.The record does not disclose the nature or the substance ofMessenger's unfair labor practice charges in 1966 and 1968,but in any event they were deemed by the RegionalDirector to be insufficient for the issuance of any complaintagainst the Respondent. Furthermore, although Messengertestified at one point that he had "many times" unsuccess-fully asked Business Agent DeRosa for referrals, he alsotestified that "My usual practice is to inform him [merely]that I am unemployed," that in only a few instances had hespoken to DeRosa about specific jobs (and even then it didnot appear from his testimony that they were jobs he had"found" and claimed), and that although at times he hadappeared at the "loafing room" looking for work, he hadnot done so since February 1968. Finally, in summarizinghis general experience in the 3 years preceding 1969, hetestified, "I have been pretty fortunate the last couple ofyears.The jobs I have been getting have been runninglonger durations but start out as short-term jobs. In otherwords, the jobs were jobs that I got on my own. When Itook the job I wasn't aware that they would last, certainly,more than a month." Certainly, this testimony of Messen-ger is much too vague and general to provide the basis for aconclusion that there was any discrimination against him inwithholding referrals before 1969.On the contrary, according to both Messenger's testimo-ny and that of Business Agents Grande and DeRosa, in thefew instances before 1969 in which the Respondent'sbusiness agents dealt with Messenger, it appears that thebusiness agents treated him fairly and supported him in hisattempts to get and keep jobs. Thus in 1966, Business AgentGrande supported Messenger's and fellow member Smith'sclaims to, and got them pay from Carlson ConstructionCompany for, the operation of heaters which they hadfound running unattended at night on a Carlson job inMalden. In the fall of 1966, Business Agent DeRosapersuaded Score, a subcontractor on a Peabody job, toreinstateMessenger after he had been fired as incompetenton that job, although when DeRosa referred Messenger to371Score on a later job in East Boston, Score refused the hireMessenger again and DeRosa was then unable to doanything about it. In anotherinstanceat or about the sametime, when Messenger was laid off on a generator job forPreload Construction Co. in Woburn and claimed a joboperating a small electric pump on the same site, DeRosaasked the contractor to give Messenger the pump job and,when the contractor refused to put an engineer on such asmall pump, DeRosa protested his refusal through theInternational but withoutsuccess.Finally, in one otherinstance, when the superintendent of Jefferson Construc-tion Company told DeRosa that he wanted Messenger for agenerator job on the same East Boston site where he hadworked for Score, but that he had been unable to reachMessenger, DeRosa held off on the referral of anothermember from the "loafing room" so that the contractor hadmore time to reach Messenger and give him the job the nextday.The present cases, however, are based on incidents whichoccurred in 1969 and thus subsequent to the RegionalDirector's refusal to issue complaints on Messenger's 1966and 1968 unfair labor practice charges. For, in the presentcases,Messenger has based his unfair labor practicecharges, and the Regional Director issued the instantcomplaint, on allegations that in three instances in January,February, and March 1969, the Respondent through itsbusiness manager and business agents has discriminatorilyfailedand refused to issue job referrals to Messengerbecause of his long continuing "intraunion activities"against theRespondent's officers, and that, by thusdepraving him of the jobs to which he should have beenreferred in 1969, Respondent has committed unfair laborpractices within the meaning of Section 8(b)(1)(A) and (2)of the Act.C.Messenger'sUnsuccessful Attempt to SecureEmployment by CarlsonConntructionCompany on oraboutJanuary 19, 1969The first incident in which the complaint alleges that theRespondent improperly withheld a referral from Messengeroccurred on January 19, 1969 in connection with the fillingof a second or third shift job operating a portable heater fortheCarlsonConstructionCompanyat itsSunbeamVacuum plant constructionsite inBedford, Massachusetts.Such heaters are operated by engineers in cold weather toprevent freezing during concrete pouring operations,sometimesonly on the first or day shift from 8 a.m. to 4p.m., but also, when thought necessary, on a second shiftfrom 4 p.m. to midnight and a third shift from midmght to 8a.m. as well. JamesOldford, Carlson's superintendent,started operating the heaters on the Bedford job on the dayshift onWednesday, January 15 and then, on a decisionreached by him only on the following Wednesday, January22, also on the second and third shifts beginning Friday,January 24. George Houston,a memberof the Respondent,had been working continuously for Carlson on the Bedfordjob as a forklift operator since September 1968, having beenoriginally referred to Carlson by Business Agent CharlesDeRosa from the Respondent's"loafingroom." The 372DECISIONSOF NATIONALLABOR RELATIONS BOARDforkliftoperation ended on January 15, 1969, and, atHouston's request, Houston was immediately assigned bySuperintendent Oldford to operating the heater on the firstshift.Thereafter, on a request made by SuperintendentOldford for additional referrals on Thursday, January 23,BusinessAgent DeRosa referred members Warren Smithand Joseph Mara, who had appeared on the job and spokenwith Houston on Monday, January 20. On Friday, January24, Smith and Mara began operating the heaters forCarlson on the second and third shifts, respectively.Messenger'sclaimto either the second or third shiftBedford heater job and a right to a referral thereto fromBusiness Agent DeRosa is based on the fact that in a jointsearch for jobs, as they told DeRosa on Sunday, January19, he and Smith (who had had to a somewhat lesser extentalso openly opposed the Respondent's "administration")had together previously visited the Bedford site about 8p.m. on Friday (January 17), had found a heater operatingwithout an attendant, but had not been able to locate eitheran operator, the superintendent, a watchman, or otherrepresentative of Carlson. They thereupon agreed to makeseparate telephone calls to Business Agent DeRosa inwhich each would request a referral not only for himself butfor the other as well. But neither was able to reach DeRosathat night or on Saturday.On Sunday night, January 19, however, first Messengerand then Smith spoke separately by telephone to DeRosawho answered their calls at his home. Each of them toldDeRosa that there were heaters running on the Bedford joband DeRosa said that he did not know that they were inoperation on the second or third shifts. From the testimonyof the three men, it is clear that Messenger claimed one ofthe jobs for himself that Smith claimed one of the jobs too,and that Smith told DeRosa he had been at the site onFriday night and had seen the heaters in operation. As toother elements of these telephone conversations, Messen-ger's and Smith's testimony is in conflict with that ofDeRosa.Messenger and Smith each testified that in his separateconversation with DeRosa he told DeRosa that the two ofthem had visited the site together that Friday night, thatthey had both seen the heaters operating, and that on thisbasis he was making a claim to one of the night jobs forhimself and to the other job for his friend. Messengerfurther testified that in the conversation with him, DeRosathereupon said that if there was a job and Smith wanted it,he could have it, but that DeRosa would "give [Messenger]nothing." Smith, too, testified that in his conversation,DeRosa had said, "If there is a job there, I will take care ofyou. [But] I wouldn't give that bastard [Messenger] a job ifhe was the last one on the face of the earth."DeRosa testified that only Smith told him he had been onthe job on Friday night and had seen the heaters operating,thatMessenger merely said hethoughtthat the heaters onthe Bedford job were about to open up and was vague as tothe location of the site, that neither Messenger nor Smithsaid that they had been on the site together or for thatmatter even referred at all to the other, that he toldMessenger that so far as he knew there was only a day shiftoperation of the heaters on the Bedford job, but that hewould check it and Messenger could also see thesuperintendent about other shifts and have a job on anothershift if it were available, and that he told Smith (who hadsaid he had actually been on the job) that if an extra shiftwere available he could have the job. Finally, DeRosadenied that he told either Messenger or Smith that,although he would refer Smith, he would "never putMessenger on that job."There is no dispute as to what happened after thesetelephone conversations on the 19th. Messenger did notvisit the site again until Friday, January 24 after Smith andMara had begun operating the heaters on the second andthird shifts, respectively.But, in the meantime,on Monday,January 20 Smith and Mara had gone to the Bedford joband asked Steward Houston about operating the heaters onthe extra shifts. Houston did not then know that the heaterswould later be operated on the second and third shifts.Smith told Houston that Messenger had been on the jobwith him the previous Friday. Houston, however, had notseen Messenger.On Tuesday or Wednesday, January 21 or 22, Superin-tendent Oldford told Houston he intended to operate theheaters on the second and third shift beginning on FridayJanuary 24 and that Houston should make arrangements toget men throughBusinessAgent DeRosa.On Thursday, January 23, on Houston's call, DeRosacame to the job and saw both Houston and SuperintendentOldford who told DeRosa that Carlson would need men onthe second and third shifts on Friday, January 24. Houstontold DeRosa that Mara and Smith had been on the jobsitebut did not tell DeRosa that Smith had said Messenger hadalso been there with himOn the same day, Thursday, January 23, DeRosatelephoned referrals to Mara, who had been on a one-dayjob, and also to Smith.On Friday, January 24, Houston worked the first shift asusual, and Smith and Mara started work on the second andthird shifts respectively.Messengerappeared at the end ofthe second shift, helped Smith, and then left the job withSmith when Mara relieved Smith at the beginning of thethird shiftThe critical, disputed element with respect to DeRosa'sfailure or refusal to refer Messenger for one of the Carlsonheater jobs is, of course, presented in the conflict of thetestimony concerning DeRosa's telephone conversationswithMessenger and Smith on the evening of January 19which has already been set forth In appraising this conflict,Ihave considered not only the direct testimony of the threewitnesses as to the substance of these conversations but alsothe absence in the present record of any indication of aprevious disposition by the Respondent's business agents todiscriminate against Messenger in referrals because of his"intraunion activities." I have also considered DeRosa'sprotestations during his testimony that although he knew ofthese activities he had no feelings against Messenger, andthe evidence that DeRosa had in fact helped Messenger in anumber of previous incidents which have already beennoted. But none of this background (consistent though it iswith DeRosa's version of the conversations) rules out thepossibility that in the January 1969 conversations, DeRosathen rejectedMessenger's bid for a Carlson referral (towhich he was apparently entitled in accordance with the HOISTING AND PORTABLEENGINEERS,LOCAL 4Respondent's practice) because of his activity against theRespondent and its officers, as both Messenger's andparticularly Smith's versions of their conversations wouldclearly indicate.Moreover, we have been given not onlyMessenger's but also Smith's consistent contradiction ofDeRosa's testimony and, on a weighing of the testimony ofthe three witnesses in this particular conflict, I credit thecombined effect of the testimony of Messenger and Smithrather than the testimony of DeRosa. Accordingly, I findthat in their January 19 conversations with DeRosa, bothMessenger and Smith told DeRosa that they had visited theBedford site together that Friday night and found heatersin operation; that each claimed one of the extra shift jobsfor himself and the other for his friend; and that DeRosatold each of them that although he would refer Smith, hewould not refer Messenger, stating in his conversation withSmith that "I wouldn't give that bastard [Messenger] ajobif he was the last one on the face of the earth."D.Messenger's Unsuccessful Attempts to SecureEmployment by Manzi Electrical Corporation on oraboutFebruary 25 and March 10, 1969The remaining two incidents in which the complaintallegesthat the Respondent improperly withheld referralsfrom Messenger occurred in connection with the filling oftwo forklift operator jobs on or about February 25 andMarch 10, 1969, by Manzi Electrical Corporation onequipment which Manzi rented without an operator fromLogan Equipment Company and began using for the firsttime as anelectrical subcontractor on a Western ElectricCompany job at North Andover, Massachusetts. DavidsonConstruction Company was the general contractor on thisjob and Davidson and a number of the subcontractors alsoworking there had been employing various members of theRespondent operating other equipment on the jobsite.Among these members of the Respondent were RaymondPaul (who had worked for Davidson on the site for 7 or 8months but had been laid off 3 weeks earlier) and anotherengineer named O'Brienand Joseph Ginuisz (both ofwhom had been working on bucket lifts on the site for asubcontractor named Marrone).At first, Logan Equipment Company delivered only oneforklift toManzi at the jobsite on or about February 25.Manzi had never before used such equipment in itselectricalwork, had therefore never previously employedoperating engineers, and had no contract with theRespondent. Before the arrival of this first forklift and atthe suggestion of Davison (the general contractor), PeterMaciariello,Manzi's superintendent, telephoned the Res-pondent and, speaking with Business Agent JosephGrande, asked him to supply an operator. MemberRaymond Paul had already notified Grande he had beenlaid off and Grande, knowing that Paul had already workedon the North Andover site, referred him to the Manzi job.As a result, Paul was hired by Manzi to operate the firstforklift supplied by Logan Equipment Company.After SuperintendentMaciariello of Manzi had calledBusinessAgent Grande but before Paul reported for work,373Messenger visited Macianello at the North Andover site onor about February 25 and asked for work. Maciariello saidhe expected a "spot" to open up and when Messenger askedMaciariello to "put his name down," Maciariello askedMessenger was he a member of the Respondent. Messengersaid he was, but when Macianello asked if it were all rightto check with the Union, Messenger said, "If I rely on theUnion I won't get the job." Messenger had not previouslygotten in touch with the Respondent about the Manzi joband did not do so at thistime.Nor does it appear from therecord that the Respondent (and particularlyBusinessAgent Grande) ever knew from Messenger or MaciariellothatMessenger had sought work from Manzi on or aboutFebruary 25.Raymond Paul continued to operate the first forkliftobtained byManzi and Manzi, through Macianello,ordered another forklift from Logan Equipment Companywhichwas delivered on or about March 10. In themeantimeMacianello put in a telephone call to theRespondent for another operator. Messenger appearedagain at the site on March 10 and was there when thesecond forklift arrived on that day, but was told byMaciariello that he had already called the Union for anoperator.2Messenger then put through a telephone callfrom the jobsite to Business Manager Walter Ryan at theRespondent's office, and being told that Ryan was inconference, left his name and telephone number for Ryanto call him.In the meantime, it appears from a composite of thecredible evidence of members Paul and Ginuisz, as well asof Business Agent Grande, (and I therefore find) that therehad been a shift in the jobs of operatingengineersemployed by other subcontractors on thesite;that, as aresult of these shifts, Supervisor Dean, who was in charge ofthe outside work for Manzi on the site, had been asked andhad agreed to Ginuisz' taking the job on the second Manziforklift; and that this information was given to BusinessAgentGrande by O'Brien who was acting as theRespondent's steward on the jobsite. In brief, although thedetails of the testimony became quite complicated before itwas finally made clear, Ginuisz' work on a bucket lift foranother subcontractor (Marrone) was "phasing out" and hehad asked for and secured Dean's commitment to put himon the second Manzi forklift.BusinessManager Ryan did not return Messenger'stelephone call from the jobsite butBusinessAgent Grandenot only received Messenger's inquiry about the Manziforklift job but, in a routine call from steward O'Brien onanother matter, was told by O'Brien that Ginuisz had beentransferred toManzi.Accordingly,Grande then tele-phoned Messenger and told Messenger that the Manziforkliftjob had already been filled by Ginuisz.E.ConclusionsThe questions to be decided in the present case are (1)whetherMessenger's"intraunionactivities"were"concerted activities" protected by Section 7 of the Act;and (2) whether the Respondent withheld "referrals" from2 I credit Macianello's testimony to this effect Messenger testified thatMaciariello did not tell him he had already put in a call to the Union 374DECISIONSOF NATIONALLABOR RELATIONS BOARDMessenger to the Carlson and Manzi jobs in January,February, and March 1969 because of these "intraunionactivities" and thereby committed unfair labor practiceswithin the meaning of Section 8(b)(1)(A) or (2) of the Act.Since 1958, as I have found, Messenger repeatedly ran forunion office against the incumbent officers in each election,criticized the conduct of the incumbents in mimeographedmaterialwhich he distributed among the Respondent'smembers, accused the officers of improprieties in electionprocedures and in their general conduct of the union'saffairs, filed suit against the president of the Respondent inan apparent attempt to oust him from office, filed chargesagainst the officers with the International and the UnitedStates Department of Labor, and filed unfair labor practicecharges against the Respondent with the Board. Regardlessof their justification or basis, these "intraunion activities" inopposition to the Respondent's officers, constitutedattempts byMessenger acting in concert with otherdissidentmembers, to control by legal means andprocedures the conduct of the union which they had chosento be their bargaining representative in dealing with theircurrent and prospective employers. In agreement with theGeneralCounsel and contrary to the Respondent'scontention,Ihold thatMessenger'sactivitieswere"concerted activities" within the meaning and protection ofSection 7 of the Act.3A more complicated problem is presented by the questionofwhether the Respondent committed unfair laborpractices within the meaning of Section 8(b)(1)(A) or (2) oftheAct by withholding referrals from Messenger to theCarlson andManzi jobs because of his "intraunionactivities."For, even assuming for the moment thesuggested discrimination against Messenger in withholdingthese job referrals, it would not have been a violation of theAct unless, on some basis or other, the Respondent wasobligated to refer known, available job applicants on anondiscriminatory basis.4 But the Respondent had noexpress "exclusive hiring hall" contract with any employer,i.e.a contract in which the Respondent undertook to referalloperating engineers needed by the employer and theemployer, in turn, agreed to hire only those engineersreferred to it by the Respondent. And the Board hasrepeatedly held that, in the absence of any such expresscontract or an equivalent oral agreement or an apparentunderstanding between a union and an employer impliedfrom an existing continuous complementary practice ofreferraland exclusive hire, a union is ordinarily notobligated to refer job applicants on an employer's requests,and its refusal to do so in particular instances-whatever itsreasons-is therefore not an unfair labor practice.53As to the protection of a dissident union member's right to opposeunion officers generally, including participation in Congressional andBoard proceedings, seeLocal 138, Operating Engineers v N LR B,321F 2d 130, 136 (C A 2),enfg in materialpart 139 NLRB 633 As to theprotection of a union member'sopposition to the reelection of incumbentofficers,seeChauffeur'sUnion Local 923, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America,172 NLRBNo 248 As to the protection under Section 7 of a union member's filingunfair labor practice charges against his union,seeN L R B v Marine &ShipbuildingWorkers,391U. S 418, reversing 379 F 2d 702 (C A 3), andenfg 159 NLRB 1065,N L R B v Cannery Workersetc, 396 F 2d 955(C.A 9), enfg 159 NLRB 843, cert denied 393 U S 1025,N L R B vMillwrights and Machinery Erectors, LocalUnionNo 1510, etc,379 F.2dTo avoid the possible adverse impact of these decisions inthe present case, the General Counsel makes two generalarguments, each advancing a somewhat different groundfor holding that the Respondent was obliged under itsestablished referral practice to refer its members for jobswhenever requested by an employer and to make thesereferralswithout discrimination against any member likeMessenger because of activity protected by the Act. TheGeneral Counsel's first argument is that, in view of ageneral reliance and acceptance by the constructionemployers of the Respondent's "referrals" as their onlypractical source of operating engineers, the Respondent'sreferral practice, although not the subject of any agreementor contract with any employer, constituted an "exclusivehiring hall" arrangement with construction employers inthe area, under which any discrimination against itsmembers for activity protected by the Act is an unfair laborpractice.The General Counsel's second argument is, insubstance, that although voluntarily attempting to securejobs for its members on employers' requests, the Respon-dent is obligated, when such a request is made and ittherefore reasonably expects that a "referral" will beaccepted, to refer its known available members withoutdiscrimination.From the General Counsel'spresentationof the first ofthese two arguments (the general substance of which I havejust stated), it appears that theGeneralCounsel iscontending that the Respondent's referral practice and itsuse by employers have resulted in such an "exclusive hiringhallarrangement" between the Respondent and theemployers as to obligate the Respondent to make referralsof its members upon request, either because the existingpractice implies an agreement to that effect or because theRespondent's referrals constitute the employers' onlysource of qualified engineers as well as the only channelthrough which the engineers may at times hope to secureemployment. But neither of these branches of the GeneralCounsel's argument is supported by the evidence. For, as Ihave found, the Respondent's existingreferral practice isused in filling only 5 percent of the job openings foroperating engineers; the other 95 percent of these jobs arefilled by the employers themselves on direct applicationswithout union referral, and, even in the small percentage ofcases in which "referrals" are hired, it does not appear fromthe evidence that the employers or the engineers themselvesare compelled by circumstance to use the referral systemeither to fill or to secure jobs. There is therefore no basis inthe record for holding that, either by implication or bycompelling necessity, the Respondent's referral practiceand its use by employers have resulted in such a virtual679 (C A. 5), enfg. 152 NLRB 13744Carpenters Local #40, United Brotherhood of Carpenters,143NLRB142, 1435Hoisting & Portable Engineers, Local 302,144 NLRB 1449. 152,UnitedConstruction Company and United Brotherhood of Carpenters,etc,Local No171,169NLRB No I (TXD),Frank Pauley, Agent152NLRB 1409,1414-15,Millwrights Local Union 1421,156 NLRB 94, 103 (and see otherearlier decisions cited in fn.10)The Board will infer an exclusive referraland hiring arrangement giving rise to the Union's obligation to refer orclear, only from a continuing mutual practice in which the Union has infact been the sole source of an employer's workers See N L R B v Local568,Hotel Employees,334 F.2d 723, 727-728 (C A 3), enfg141 NLRB 310 HOISTING AND PORTABLE ENGINEERS, LOCAL 4375"exclusive hiring arrangement" that the Respondent hasbeen obligated either to employers or to its own members tomake referrals whenever requested.The General Counsel is sound, however, in his secondargument that, although the Respondent's referral practicehas been purely voluntary, the Respondent is neverthelessunder an obligation to its members, solong asit pursues itspractice of supplying even a limited employment service, tocontinueto furnish this service without discriminationwhenever an employer makes a request for an engineer.Thisobligation to itsmembers is imposed by theprohibitionsin Section8(b)(1)(A) and (2) of the Act and isnot dependent on the existence of any contractual or otherobligationarisingunder an "exclusive hiring hall arrange-ment." For, the withholding by a union in the Respondent'sposition of a job referral of one of its eligible members,under an existingnonexclusive referral practice in reprisalfor the member's activity protected by Section 7 of the Act,discriminatorilynarrows the job opportunities of themember, therebyrestrainshim and other members in theexerciseof their right to engage in the protected activity,and is certainly such restraint and coercion of the membersas tobe violative of Section 8(b)(1)(A) of the Act. Similarly,such a discriminatory withholding of referralisalso aviolation of Section 8(b)(2) when it appears that theemployer knew of the union's refusal to refer and it cantherefore be said that by the refusal the union caused orattempted to cause the employer to refuse to hire thedisfavored member .6Returning to a consideration of the first of the threeinstancesof alleged discrimination by the Respondent inrefusingjob referrals to Robert Messenger, it will berecalled that both Messenger and Smith told BusinessAgent DeRosa in their telephone conversations on January19, 1969, the Messenger had found unattended heatersoperating on the Carlson job in Bedford the precedingFriday night and claimed one of the night shift jobs; thatDeRosa toldMessengeras well as Smith that he would donothing to help Messenger get the job; and that whenCarlson asked DeRosa to refer two men for the night shiftswithin the next few days, DeRosa referred Smith and Marawho thereupon got the jobs on January 24, 1969, instead ofMessenger.Not only did Business Agent DeRosa therebydepart from his usual practice in handling referrals bysummarily rejecting the priority claimed by Messenger tothe Carlson jobs by reason of his having "found" them, buthis brusque rejection of Messenger's claim(particularly inhis hostile remark to Smith that he "wouldn't give thatbastard [Messenger] a job if he was the last one on earth")appears to have no explanation in the circumstances shownby the evidence, other than that DeRosa's refusal to referMessengerto the Carlson jobs was based on Messenger'sdisagreeable but protected "intraunion activities" againstthe Respondent's officers. Accordingly, I conclude that theRespondent, acting throughBusinessAgentDeRosa,refused to referMessenger to the Carlson Company'sBedford job on January 19, 1969, because of Messenger'sprotected "intraunion activities," and that the refusal in thisinstance deprived Messenger of one of the heater jobs withCarlson on January 24, 1969, and constituted an unfairlabor practice within themeaningof Section 8(b)(1)(A) ofthe Act.But, since Carlson, the employer, knew nothing ofMessenger's claim to the job nor of the Respondent'srefusing him a referral, I cannot find that the Respondent'saction"caused or attempted to cause" Carlson todiscriminate againstMessenger in violation of Service8(a)(3) of the Actor therefore that the Respondent's refusalof the referral was a violation of Section 8(b)(2).Consequently I shall dismiss the 8(b)(2) allegation of thecomplaint based upon this incident.Nor do I find that the evidence (which I have alreadydiscussed in - detail) supports the allegations of thecomplaint that the Respondent discriminatorily refused orfailed to refer Messenger to either of the two Manzi jobs onthe North Andover site in February and March 1969. As tothe first of these jobs in February, it does not appear fromthe evidence that Messenger ever made any request to theRespondent to be referred to the job or that theRespondent had any reason to believe that Messenger wasavailable whenBusinessAgent Grande assigned engineerPaul to the job because he knew that Paul had already beenworking on the site. And as to the second Manzi job on thesamesite in March, it appears that the job was filled not byany union referral but by the independently arrangedtransfer of engineer Ginuisz from a job with anothercontractor on the site to Manzi, and that this was explainedto`Messenger by Business Agent Grande when the latterfinally spoke to Messenger about the matter. Accordingly, Ifind that the evidence does not aupoort, and I will thereforedismiss, the allegations of the complaint that the Respon-dent in violation of Section 8(b)(1) or (2) of the Actdiscriminated againstMessenger by refusing or failing torefer him to either of the Manzi jobs on February 25 orMarch 10, 1969.III.THEEFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent, Hoisting & PortableEngineers, Local No. 4 and its Branches of the Internation-alUnion of Operating Engineers, which have been set forthin section II, above, have a close relation to trade, traffic,6 In his development of this argument in his brief,the General Counselrelies on the Board's recent decisioninChauffeursUnion Local923(172NLRB No 248)inwhich the Board applied the "fair representation"principle of theMirandacase(140 NLRB 181) to hold that, even absent anexclusive hiring hall arrangement,the respondent union as a statutoryexclusive bargaining representative violated sec8(b)(1)(A) of the Act bydiscriminatorily refusing assistance to secure employment elsewhere forcertain employees in the represented bargaining unit becausethey hadopposed reelection of the Union's officersWhile the "fair representation"principle is not strictly applicable in the present case since the Respondentwas not in most instances the statutory exclusive bargaining representativeof employees of the employers with whom it dealt, the analogy and theBoard's reasoningin theChauffeurscase are serviceable and instructive Inthe "fair representation" cases, the unions'obligation of fair dealing inassisting the employees they represent without discrimination is based ontheir undertaking the fair performance of the bargaining and incidentalobligations imposed by, and voluntarily assumed by them, under Sec 8(d),8(b)(3), 8(b)(1)(A), and, also where applicable 8(b)(2) In the present case,the Respondent's obligation to its members not to discriminate in referralsis imposed by its voluntarycontinuanceof its referral practice and theapplication of Sec 8(b)(1)(A) and (2) of the Act 376DECISIONSOF NATIONALLABORRELATIONS BOARDand commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYIthas been found that on January 19, 1969, theRespondent, Hoisting & Portable Engineers, Local No. 4and its Branches of the International Union of OperatingEngineers, a labor organization, committed unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct by refusing to issue a job referral to Robert E.Messenger because he had engaged in protected concertedactivities inopposition to the Respondent's officers.Accordingly, it is recommended that the Respondent ceaseand desist from its unfair labor practices and take suchaffirmative action as is necessary to effectuate the policiesof the Act.It has also been found that by its aforesaid discriminato-ry, illegal refusal to issue a job referral to Messenger, theRespondent deprived Messenger of a job with the CarlsonCorporation on January 24, 1969. Accordingly, it isrecommended that the Respondent make Robert E.Messenger whole for any loss of earnings suffered by him asa result of the Respondent's discrimination by payment tohim of a sum of money equal to that which he would haveearned as wages in the employ of Carlson Corporation onand after January 24, 1969, less his net earnings elsewhereduring the same period. Loss of earnings and interestthereon at the rate of 6 percent per annum shall becomputed in the manner set forth in FW.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.In his brief, the General Counsel requests that theremedial order direct the Respondent to "establish lawfulnondiscriminatory standards for the operation of itsreferral service," distribute copies of these standards to itsmembers, and "maintain records to reflect accurately andfairly the operation of the referral service." I deny thisrequest. The evidence, as I have found, does not support theGeneralCounsel'scontention that theRespondent'sreferral practice created a compulsory, exclusive hiring hallarrangement. On the contrary, it shows simply a voluntarynonexclusive employment service rendered by the Respon-dent for its members which is used in only about 5 percentof the hirings of operating engineers in the area served bytheRespondent. Furthermore, the Respondent's avowedstandards, though loose in their application, are fair andnondiscriminatory; it is impracticable under the circum-stances shown by the evidence for the Respondent toestablish an elaborate, formulaic hiring hall especially forthe large geographical area and the small percentage ofhirings it would serve; and, in any event, only one instanceof illegal discrimination has been proved. In such a limitedsituation, it would seem unwise, if not improper, for theBoard to require the establishment of a referral system orhiring hall according to any prescribed procedures or rigidstandards which the Board might or might not believe to be7SeeLocal138, OperatingEngineersv N L R B,321 F 2d 130, 137-138(C A 2) But seealso and comparethe ordersand noticesprescribed by theBoard to remedy discrimination under an exclusive hiring hall arrangementor practiceinInternationalUnion of United Breweryetc,Workers offairorl give reasonable assurance of nondiscriminatoryoperation.7CONCLUSIONS OF LAW1.The Respondent, Hoisting & Portable Engineers,Local No. 4 and its Branches of the International Union ofOperating Engineers, is a labor organization within themeaning of the Act.2.Carlson Corporation and Manzi Electrical Corp. areemployers engaged in commerce within the meaning of theAct.3.By refusing on January 19, 1969, to issue a jobreferral to Robert E. Messenger, one of its members, for ajob with Carlson Corp. because Messenger had engaged inconcerted activities protected by Section 7 of the Act, theRespondent has committed an unfair labor practice withinthe meaning of Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.Except as found herein, the Respondent has notcommitted unfair labor practices within the meaning ofSection 8(b)(1)(A) or (2) of the Act as are alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case, itis recommended that the Respondent Hoisting & PortableEngineers, Local No. 4 and its Branches of the Internation-alUnion of Operating Engineers, and its officers, agents,and successors, shall:1.Cease and desist from discriminating against RobertE. Messenger or any of its members in the issuance of, or byits refusal to issue, ajob referral to the Carlson Corp. or anyother employer because Messenger or any other memberhas engaged in such concerted activities in opposition to, orin criticism of, the Respondent or its officers as areprotected by Section 7 of the Act, including but not limitedto opposing the reelection of incumbent officers, runningfor election to union office, criticizing the Respondent or itsofficers in communications to governmental agencies, filingsuits against the Respondent or its officers in the courts,and filing charges of unfair labor practice with the Board.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make whole Robert E. Messenger for any loss ofearnings suffered by himas a resultof the Respondent'srefusal to issue him a referral to a job with the CarlsonCorporation on January 19, 1969, by payment to him of asum of money equal to that which he would have earned aswages in the employ of Carlson Corp. on and after January24, 1969, less his net earnings elsewhere during the sameperiod. Loss of earnings and interest thereon at the rate of 6percent per annum shall be computed in the manner setAmerica, AFL-CIO,166NLRB No 97, andInternationalAssociation ofBridge,Structural&OrnamentalIronWorkers, Local 751, AFL-CIO,175NLRB No 2 HOISTING AND PORTABLE ENGINEERS, LOCAL 4377forth inF.W.Woolworth Company,90 NLRB 289 and IsisPlumbing & HeatingCo.,138 NLRB 716.(b) Post at its business offices, meeting halls, and all otherplaces where notices to members are customarily posted,copies of the attached notice marked "Appendix." 8 Copiesof said notice, to be provided by the Regional Director forRegion 1, shall, after being duly signed by a representativeof the Respondent, be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this Decisionand Recommended Order, what steps it has taken tocomply herewith.9It is further recommended that the Board dismiss theallegationsof the complaint assertingRespondent'scommission of unfair labor practices other than those Ihave herein specifically found8 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of theNationalLabor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board "9 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion I, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTdiscriminateagainstRobert E.Messenger or any of our members in the issuance of, orby a refusalto issue,a job referral to the Carlson Corp.or any other employer because Messenger or any othermember has engaged in concerted activities in opposi-tion to, or in criticism of, this Union or its officers,including opposition to the reelection of officers,running for election to union office, criticizing theUnion or its officers in communications to governmen-tal agencies, filing suits against the Union or its officersin the Courts, and filing charges of unfair labor practicewith the BoardWE WILL make whole Robert E. Messenger for anyloss of earnings suffered by him as a result of our failureand refusal to issue him a referral to a job with theCarlson Corp. on January 19, 1969.DatedByHOISTING &PORTABLEENGINEERS,LOCAL No 4AND ITS BRANCHES OFTHE INTERNATIONAL UNIONOF OPERATINGENGINEERS(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 20thFloor, John F. Kennedy Federal Building, Cambridge &New Sudbury Streets, Boston,Massachusetts 02203,Telephone 617-223-3353.